Exhibit 10.22

UNCONDITIONAL GUARANTY

This continuing Unconditional Guaranty (“Guaranty”) is entered into as of
March 5, 2013, by each of the undersigned (each a “Guarantor” and collectively
“Guarantors”), in favor of OXFORD FINANCE LLC (“Oxford”; and, in its capacity as
collateral agent for the Lenders under the Loan Agreement (as defined below),
“Collateral Agent”).

RECITALS

A. Concurrently herewith, Collateral Agent, Lenders and DURATA THERAPEUTICS
HOLDING C.V and DURATA THERAPEUTICS INTERNATIONAL B.V., (individually and
collectively, jointly and severally, “Borrower”), are entering into that certain
Loan and Security Agreement dated as of even date herewith (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which the Lenders have agreed to make certain advances of money and
to extend certain financial accommodations to Borrower (collectively, the
“Loans”), subject to the terms and conditions set forth therein. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement.

B. In consideration of the agreement of the Lenders to make the Loans to
Borrower under the Loan Agreement, each Guarantor is willing to guaranty the
full payment and performance by Borrower of all of its obligations thereunder
and under the other Loan Documents, all as further set forth herein.

C. Each Borrower is a wholly owned subsidiary of Guarantors, and Guarantors will
obtain substantial direct and indirect benefit from the Loans made by the
Lenders to Borrower under the Loan Agreement.

NOW, THEREFORE, to induce Lenders to enter into the Loan Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, each Guarantor hereby
represents, warrants, covenants and agrees as follows:

Section 1. Guaranty.

1.1 Unconditional Guaranty of Payment. In consideration of the foregoing, each
Guarantor hereby irrevocably, absolutely and unconditionally guarantees to
Collateral Agent and the Lenders the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of all
Obligations. Each Guarantor agrees that it shall execute such other documents or
agreements and take such action as Collateral Agent and/or any Lender shall
reasonably request to effect the purposes of this Guaranty.

1.2 Separate Obligations. These obligations are independent of Borrower’s
obligations and separate actions may be brought against each Guarantor (whether
action is brought against Borrower or whether Borrower is joined in the action).

Section 2. Representations and Warranties.

Each Guarantor hereby represents and warrants that:

(a) Guarantor (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (ii) is duly qualified to do
business and is in good standing in every jurisdiction where the nature of its
business requires it to be so qualified (except where the failure to so qualify
would not have a material adverse effect on Guarantor’s condition, financial or
otherwise, or on Guarantor’s ability to pay or perform the obligations
hereunder); and (iii) has all requisite power and authority to execute and
deliver this Guaranty and each Loan Document executed and delivered by Guarantor
pursuant to the Loan Agreement or this Guaranty and to perform its obligations
thereunder and hereunder.

(b) The execution, delivery and performance by Guarantor of this Guaranty
(i) are within Guarantor’s powers and have been duly authorized by all necessary
action; (ii) do not contravene Guarantor’s charter documents or any law or any
material contractual restriction binding on or affecting Guarantor or by which

 

1



--------------------------------------------------------------------------------

Guarantor’s property may be affected; (iii) do not require any authorization or
approval or other action by, or any notice to or filing with, any governmental
authority or any other Person under any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, except such as have been obtained or
made; and (iv) do not result in the imposition or creation of any Lien upon any
property of Guarantor, other than the Lien created pursuant to the Security
Agreement of even date herewith by each Guarantor in favor of Collateral Agent.

(c) This Guaranty is a valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally.

(d) Except as disclosed on the Perfection Certificate, there is no action, suit
or proceeding affecting Guarantor pending or, to Guarantor’s knowledge,
threatened in writing before any court, arbitrator, or governmental authority,
domestic or foreign, which could reasonably be expected to have a material
adverse effect on the ability of the Guarantors to perform its obligations under
this Guaranty.

(e) Guarantor’s obligations hereunder are not subject to any offset or defense
against Collateral Agent and/or any Lender or Borrower of any kind.

(f) The financial statements of Durata Therapeutics, Inc. (the “Parent”), dated
as of March 21, 2012 (audited) and September 30, 2012 (unaudited), copies of
which have been furnished to Collateral Agent and Lenders, fairly present in all
material respects the consolidated financial position and results of operations
of the Parent and its Subsidiaries for the dates and periods purported to be
covered thereby, all in accordance with GAAP (subject in the case of unaudited
financials, to the absence of footnotes and subject to normal year end
adjustments), and there has been no material adverse change in the consolidated
financial position or operations of Parent and its Subsidiaries since the date
of such financial statements.

(g) Neither Guarantor nor its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
applicable law.

(h) The incurrence of Guarantor’s obligations under this Guaranty will not cause
Guarantor to (i) become insolvent; (ii) be left with unreasonably small capital
for any business or transaction in which Guarantor is presently engaged or plans
to be engaged; or (iii) be unable to pay its debts as such debts mature.

(i) Guarantor covenants, warrants, and represents to Collateral Agent and the
Lenders that all representations and warranties contained in this Guaranty shall
be true at the time of Guarantor’s execution of this Guaranty, and shall
continue to be true so long as this Guaranty remains in effect. Guarantor
expressly agrees that any misrepresentation or breach of any warranty whatsoever
contained in this Guaranty shall be deemed material.

Section 3. General Waivers. Each Guarantor waives:

(a) Any right to require Collateral Agent or any Lender to (i) proceed against
Borrower or any other person; (ii) proceed against or exhaust any security or
(iii) pursue any other remedy. Collateral Agent and each Lender may exercise or
not exercise any right or remedy it has against Borrower or any security it
holds (including the right to foreclose by judicial or nonjudicial sale) without
affecting Guarantor’s liability hereunder.

(b) Any defenses from disability or other defense of Borrower or from the
cessation of Borrowers liabilities.

(c) Any setoff, defense or counterclaim against Collateral Agent and/or any
Lender.

 

2



--------------------------------------------------------------------------------

(d) Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until
Borrower’s obligations to Collateral Agent and the Lenders have been paid,
Guarantor has no right of subrogation or reimbursement or other rights against
Borrower.

(e) Any right to enforce any remedy that Collateral Agent or any Lender has
against Borrower.

(f) Any rights to participate in any security held by Collateral Agent or any
Lender.

(g) Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Borrower to Collateral Agent or any Lender.
Guarantor is responsible for being and keeping itself informed of Borrower’s
financial condition.

(h) The benefit of any act or omission by Collateral Agent or any Lender which
directly or indirectly results in or aids the discharge of Borrower from any of
the Obligations by operation of law or otherwise.

Section 4. Intentionally Omitted.

Section 5. Reinstatement. Notwithstanding any provision of the Loan Agreement to
the contrary, the liability of each Guarantor hereunder shall be reinstated and
revived and the rights of Collateral Agent and each Lender shall continue if and
to the extent that for any reason any payment by or on behalf of any Guarantor
or Borrower is rescinded or must be otherwise restored by Collateral Agent or
any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any such payment must be rescinded or restored shall
be made by Collateral Agent and each Lender in its sole discretion; provided,
however, that if Collateral Agent or any Lender chooses to contest any such
matter at the request of a Guarantor, each Guarantor agrees to indemnify and
hold harmless Collateral Agent and each Lender from all costs and expenses
(including, without limitation, reasonable attorneys’ fees) of such litigation.
To the extent any payment is rescinded or restored, each Guarantor’s obligations
hereunder shall be revived in full force and effect without reduction or
discharge for that payment.

Section 6. No Waiver; Amendments. No failure on the part of Collateral Agent or
any Lender to exercise, no delay in exercising and no course of dealing with
respect to, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. This
Guaranty may not be amended or modified except by written agreement between each
Guarantor and Collateral Agent, and no consent or waiver hereunder shall be
valid unless in writing and signed by Collateral Agent.

Section 7. Compromise and Settlement. No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge any Guarantor from this Guaranty
or the performance of the obligations hereunder.

Section 8. Notice. Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:

 

  If to a Guarantor:    c/o DURATA THERAPEUTICS, INC.      200 South Wacker
Drive, Suite 2550      Chicago, Illinois 60606      Attn: Corey N. Fishman     
Fax: (312) 612-5298      Email: cfishman@duratatherapeutics.com   If to
Collateral Agent:    OXFORD FINANCE LLC      133 N. Fairfax Street     
Alexandria, VA 22314      Attn: Legal Department      Fax: (703) 519-5225     
Email: LegalDepartment@oxfordfinance.com

 

3



--------------------------------------------------------------------------------

or at such other address as may be substituted by notice given as herein
provided. Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered or sent by facsimile transmission or three
(3) Business Days after the same shall have been deposited in the United States
mail. If sent by overnight courier service, the date of delivery shall be deemed
to be the next Business Day after deposited with such service.

Section 9. Entire Agreement. This Guaranty constitutes and contains the entire
agreement of the parties and supersedes any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between Guarantors and Collateral Agent (or any Lender), whether written or
oral, respecting the subject matter hereof.

Section 10. Severability. If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantors,
Collateral Agent and the Lenders to the extent possible. In any event, all other
provisions of this Guaranty shall be deemed valid and enforceable to the full
extent possible under applicable law.

Section 11. Subordination of Indebtedness. Any indebtedness or other obligation
of Borrower now or hereafter held by or owing to any Guarantor is hereby
subordinated in time and right of payment to all obligations of Borrower to
Collateral Agent and/or the Lenders, except as such indebtedness or other
obligation is expressly permitted to be paid under the Loan Agreement or that
certain Subordination Agreement by and among Oxford and Guarantors dated as of
March 5, 2013 entered into in connection therewith; and such indebtedness of
Borrower to any Guarantor is collaterally assigned to Collateral Agent, for the
ratable benefit of the Lenders, as security for this Guaranty, and if, during
the continuance of an Event of Default, Collateral Agent or any Lender so
requests shall be collected, enforced and received by such Guarantor in trust
for Collateral Agent and to be paid over to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations of Borrower to Collateral
Agent and the Lenders, but without reducing or affecting in any manner the
liability of any Guarantor under the other provisions of this Guaranty. Any
notes now or hereafter evidencing such indebtedness of Borrower to any Guarantor
shall be marked with a legend that the same are subject to this Guaranty, and
upon Collateral Agent’s reasonable request, shall be delivered to Collateral
Agent and/or endorsed to Collateral Agent.

Section 12. Payment of Expenses. Guarantors shall pay, promptly on demand, all
Expenses incurred by Collateral Agent and each Lender in defending and/or
enforcing this Guaranty. For purposes hereof, “Expenses” shall mean costs and
expenses (including reasonable attorneys’ fees and expenses) for defending
and/or enforcing this Guaranty (including those incurred in connection with
appeals or proceedings by or against any Guarantor under the United States
Bankruptcy Code, or any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief).

Section 13. Assignment. This Guaranty shall be binding upon and inure to the
benefit of each Guarantor and Collateral Agent and their respective successors
and assigns, except that no Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of Collateral
Agent, which may be granted or withheld in Collateral Agent’s sole discretion.
Any such purported assignment by any Guarantor without Collateral Agent’s
written consent shall be void.

Section 14. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER. New York law governs this
Guaranty without regard to principles of conflicts of law. Guarantor, Lenders
and Collateral Agent each submit to the exclusive jurisdiction of the State and
Federal courts in the City of New York, Borough of Manhattan. NOTWITHSTANDING
THE FOREGOING, COLLATERAL AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH COLLATERAL AGENT AND THE LENDERS DEEM

 

4



--------------------------------------------------------------------------------

NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST GUARANTOR OR ITS PROPERTY.
Each Guarantor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and such Guarantor hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each
Guarantor hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to any Guarantor at the address set forth in, or subsequently provided
by any Guarantor in accordance with, Section 8 of this Guaranty and that service
so made shall be deemed completed upon the earlier to occur of a Guarantor’s
actual receipt thereof or three (3) days after deposit in the U.S. mails, first
class, registered or certified mail return receipt requested, proper postage
prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR, COLLATERAL
AGENT, AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS GUARANTY OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL

[Balance of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty is executed as of the date first written
above.

 

GUARANTOR DURATA THERAPEUTICS, INC. By:  

/s/ Corey N. Fishman

Name:   Corey N. Fishman Title:   Chief Operating Officer and Chief Financial
Officer VICURON PHARMACEUTICALS INC. By:  

/s/ Corey N. Fishman

Name:   Corey N. Fishman Title:   Treasurer